Citation Nr: 0016409	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for exertional headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1992 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1996 by the VA RO in Manchester, New Hampshire, granting 
entitlement to service connection for low back strain and 
exertional headaches and assigning a 10 percent evaluation 
for low back strain, effective from September 1996, and a 0 
percent rating for exertional headaches, effective from 
September 1996.  An appeal followed, and the veteran's claims 
folder was thereafter transferred to the RO in Washington, 
DC, based on his change of residence.  By rating action in 
February 2000, an increase in the rating assigned for 
exertional headaches from 0 to 10 percent was effectuated, 
effective from September 1996, and the previously assigned 10 
percent rating for back strain was confirmed and continued.  
As the 10 percent rating is not the maximum assignable under 
the applicable rating criteria, and inasmuch as the veteran 
has not indicated that the RO's action has satisfied that 
portion of the instant appeal, the Board herein reviews the 
merits of both claims for initial ratings.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT


1.  Throughout the period since the veteran's discharge from 
service, his service-connected headaches have been manifested 
by characteristic prostrating attacks occurring on an average 
of once a month over the last several months, but without 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

2.  The veteran's service low back strain, from the time of 
the veteran's separation from service until the present, has 
been manifested primarily by an anterior wedge compression 
fracture involving the superior endplate of L2, occasional 
mild limitation of motion, and occasional complaints of pain; 
muscles spasm, limitation of motion, or other symptoms which 
are productive of more than mild functional impairment are 
not shown.


CONCLUSIONS OF LAW


1.  The criteria for an initial rating of 30 percent, but 
none greater, for exertional headaches for the period from 
September 29, 1996, to the present, are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8100 (1999).

2.  The criteria for an initial rating of 20 percent, but 
none greater, for low back strain with a fracture of the 
superior endplate of L2, for the period from September 29, 
1996, to the present, are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40. 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the undersigned notes that, by virtue of the 
veteran's entry of a notice of disagreement filed in March 
1997 with respect to the RO's initial assignment of ratings 
for headaches and low back strain, the claims presented are 
ones of original or initial rating, as opposed to claims for 
increase.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).  It is apparent, however, that the RO has not 
developed these matters in light of Fenderson, thus 
presenting the question of whether consideration of the 
merits of the claims presented pursuant to Fenderson would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As none is alleged or 
shown, and inasmuch as the Board herein disposes of both 
issues in the veteran's favor, no impediment to the Board's 
review of the claims in question under Fenderson is found.  

By virtue of the veteran's allegations of a greater degree of 
severity of each of the disorders in question, both claims 
are found to well grounded under 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Also, the 
Board finds that all relevant evidence has been obtained with 
regard to the claims at issue and that no further assistance 
to the veteran is required to comply with VA's duty-to-assist 
obligation under 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  In evaluating a given 
disability, such must be viewed in relation to its whole 
recorded history.   38 C.F.R. § 4.41 (1999).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

I.  Entitlement to a Higher Rating for Headaches, Initially 
Assigned a 10 Percent Evaluation, Effective from September 
1996

Service medical records show that the veteran, when 
undergoing a neurological evaluation in January 1996, had a 
six-to-seven month history of headaches occurring two to 
three times weekly.  Such were reported to become severe with 
activity.  The pertinent diagnosis was of benign exertional 
headaches.  In April 1996, fewer headaches were noted with 
prolonged warm ups prior to exercising.

The veteran underwent a VA medical examination in November 
1996, at which time he complained of headaches while working 
out physically.  None reportedly occurred when he refrained 
from working out.  No treatment was noted.  The diagnosis was 
exertional headaches.

In August 1997, the veteran underwent a medical examination 
for VA, at which time he reported occasional headaches since 
1994.  He also reported sleeping normally, but that his 
headaches tended to return several hours after awakening.  He 
reported that they occurred several times a week and that he 
occasionally had a burning sensation, bilaterally, in his 
sinuses prior to the headaches.  It was further reported 
that, when he had severe headaches, he was somewhat 
photophobic, but without visual phenomena.  Post-coital 
headaches reportedly lasted two to three hours.  If he 
relaxed, the headache was note to subside.  There were no 
neurological signs to support a diagnosis of exertional 
headaches, and the diagnosis was made by history.

The RO has rated the veteran's headaches analogously to 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8100, as that entity best reflects the veteran's 
headache disability.  See 38 C.F.R. § 4.20.  A 0 percent 
evaluation is warranted for migraine headaches with attacks 
less often than the frequency of attacks required for a 
10 percent rating.  A 10 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation for migraine headaches requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

By virtue of the RO's assignment of a 10 percent rating, the 
existence of characteristic prostrating attacks is conceded, 
see Fenderson at 126-127, for purposes of the assignment of 
the next higher rating.  His headaches since September 1996 
to the present have been noted to occur up to three times 
weekly, and, as such, the criterion of the 30 percent rating, 
i.e., headaches occurring on average once a month over the 
last several months, is met.  There is, however, no showing 
of very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability, such as 
would warrant the assignment of an initial rating of 50 
percent.  Based on the foregoing, and inasmuch as a varying 
level of severity warranting separate or staged ratings under 
Fenderson is not indicated, an initial rating of 30 percent 
is for assignment for the veteran's exertional headaches from 
September 1996 to the present.


II.  Entitlement to a Higher Rating for Low Back Strain, 
Initially Assigned a 10 Percent Evaluation, Effective from 
September 1996

Service medical records disclose multiple occasions on which 
the veteran was seen for low back complaints, principally 
that of pain.

The report of the veteran's VA medical examination in 
November 1996 notes a history of occasional back pain since a 
lifting injury in service.  Forward flexion of the spine was 
to 90 degrees, extension backward was to 30 degrees, and 
movement laterally to the right and left was to 40 degrees.  
There was no point tenderness or evidence of erythema; no 
scoliosis was present.  Neurological deficits associated with 
the low back condition were not found.  The diagnosis was low 
back pain of unknown etiology.  X-rays of the lumbosacral 
spine demonstrated a mild anterior wedge compression fracture 
involving the superior endplate of L2.

At an August 1997 medical examination for VA, the veteran 
reported that his sports playing had been curtailed due to 
low back pain.  His posture was fair and gait normal.  There 
were no neurological deficits associated with the low back 
condition.  There were no gross abnormalities of the back.  
There was no tenderness.  He reported pain in the sacro-iliac 
areas.  Movements in all planes was fair to good.  
Maneuvering to supine was comfortable.  Straight leg raise to 
90 degrees, bilaterally, was unaccompanied by pain.  Low back 
strain was not found.

Residuals of a fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but 
abnormal mobility is present which requires a neck brace 
(jury mast).  In other cases, the residuals should be rated 
on the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, DC 5285.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities. 38 C.F.R. 
§§ 4.10, 4.40, 4.45.

The record in this case shows that the veteran has a mild 
anterior wedge compression fracture involving the superior 
endplate of L2.  Based thereon, the Board finds that the 
veteran has a demonstrable deformity of a vertebral body that 
supports the adding of 10 percent to the current evaluation 
for the veteran's low back condition under the provisions of 
DC 5285.

In terms of the alternate rating criteria with which to rate 
the disorder in question, it is noted that slight limitation 
of motion of the lumbar segment of the spine warrants a 
10 percent evaluation.  Moderate limitation of  motion of the 
lumbar segment of the spine warrants a 20 percent evaluation.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292.

A 0 percent rating is warranted for lumbosacral strain where 
there are only slight subjective symptoms.  A 10 percent 
evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295.

The report of the November 1996 VA medical examination shows 
that the veteran had mild limitation of motion of the lumbar 
segment of the spine at that time.  The report of the VA 
examination in 1997 does not indicate the presence of any 
limitation of motion of the lumbar spine.  The reports of 
both examinations detail the veteran complains of occasional 
low back pain, but no other symptoms of a low back condition 
are demonstrated, other than occasional mild limitation of 
motion.  The Board finds that the evidence supports the 
assignment of no more than a 10 percent evaluation for the 
low back condition under DC 5292 or 5295, there being no 
showing of a more severe loss of range of motion or muscle 
spasm, listing of the spine, positive Goldthwait's sign, or 
the like, as would warrant a higher evaluation.  Moreover, an 
evaluation cannot be assigned under both DC 5292 and 5295 so 
as to avoid the pyramiding of disability evaluations.  
38 C.F.R. § 4.14 (1999).  Hence, the overall evidence 
supports the assignment of a 20 percent evaluation, but none 
greater, for the low back condition, based on 10 percent for 
the fracture of the vertebral body and 10 percent for the 
other symptoms of the low back condition.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the veteran has occasional mild limitation of 
motion of the lumbar spine and complaints of occasional pain, 
and there is no showing of weakness, fatigability or painful 
motion demonstrated in the low back area.  It appears that 
the occasional limitation of motion of the lumbar spine with 
complaints of occasional pain have been the most prominent 
features of veteran's low disability since his separation 
from service, and these manifestations are best evaluated as 
10 percent disabling under DC 5292 or 5295, as above.

The evidence on record does not otherwise identify 
manifestations of the low back disorder warranting separate 
or staged ratings during the time period in question.  
Rather, a 20 percent rating, but none greater, is warranted 
for the period from September 29, 1996, to the present.


III.

In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), it was that the 
Board does not have jurisdiction to assign an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  In this appeal, 
however, the veteran does not advance specific contentions as 
to his extraschedular entitlement and the record does not 
otherwise reflect a marked interference with employment or 
frequent periods of hospitalization as to either of the 
disabilities in question.  Under these circumstances, the 
Board lacks jurisdiction and further referral to the RO for 
those procedural actions outlined by 38 C.F.R. § 3.321(b)(1) 
(1999) is unnecessary .  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial rating of 30 percent, but none greater, is 
assignable for exertional headaches from September 29, 1996, 
to the present, is granted, subject to those provisions 
governing the payment of monetary benefits.

An initial rating of 20 percent, and no more, for low back 
strain from September 29, 1996, to the present, is granted, 
subject to those provisions governing the payment of monetary 
benefits.



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals



 

